internal_revenue_service number release date index number --------------------------------------------- ------------------------------ --------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-108045-11 date date legend company ------------------------------------------------------------------------------------------------ ----------------------- state --------------------- member date date date date date ------------------------------------------------------------------------------------------------ ------------------------- ---------------------- -------------------------- ---------------------- -------------------------- ------------------------ dear ---------------- this responds to a letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company was formed as a limited_liability_company under the laws of state on date on date company’s members executed an amended and restated operating_agreement which provided the members’ shares with different rights to plr-108045-11 distribution and liquidation proceeds company then timely filed a form_8832 entity classification election changing company’s classification to an association_taxable_as_a_corporation effective date not realizing that disproportionate_distribution and liquidation rights created a second class of stock or that having a second class of stock makes a corporation ineligible to elect to be taxed as an s_corporation company and its members timely filed a form_2553 election by a small_business_corporation effective date during the taxable_year ended on date company made disproportionate distributions to its members in accordance with its operating_agreement soon after realizing that its operating_agreement may have created a second class of stock and during the taxable_year ended on date company and its members amended the operating_agreement to remove the provisions creating the second class of stock on date company made a remedial distribution to member remedying the previous disproportionate_distribution company represents that there was no intent to make an invalid s_corporation_election in addition company and company's shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation for which the election was made and each person plr-108045-11 who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period then notwithstanding the circumstances resulting in the ineffectiveness the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination or invalid election was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination or invalid election was inadvertent the fact that the terminating event or invalidity of the election was not reasonably within the control of the corporation and in the case of a termination was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination or invalidity of the election was inadvertent conclusion based solely on the information submitted and the representations made by company we conclude that company's election to be treated as an s_corporation was not effective for date because it had more than one class of stock we further conclude that the election was an inadvertent invalid election under sec_1362 therefore company will be treated as an s_corporation beginning date and thereafter unless company's s_corporation_election otherwise terminates under sec_1362 the disproportionate and remedial distributions described above made pursuant to the operating_agreement will not terminate company’s s_corporation_election under sec_1362 but must be given appropriate tax effect this ruling is contingent on company and its shareholders treating company as an s_corporation for the period beginning date and thereafter except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether company otherwise meets the requirements to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination plr-108045-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company's authorized representative sincerely james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
